Trespass for assault, battery, and wounding, on non culp., there was a verdict pro quaerente, and small damages given; and as the plaintiff had a mayhem in his hand, Lenthal moved that the damages might be increased on view of the mayhem, according to 3 H., 4, 4, and Petit Br., 466. The court directed the wound to be examined by the surgeon, who was to make oath, whether it was a mayhem, and that a certificate should be obtained from the Justices of Assize, who had tried the cause, that it is the same wounding on which the action was brought; which being had, *Calthrop moved that the damages might not be increased, because the action is only for an assault, battery, and wounding, generally, and the particular mayhem does not appear in the declaration, nor is endorsed on the postea as in the case in Dyer, 105; 22 Ed., 3, 11; 8 H., 4, 22. But notwithstanding this objection, the court increased the damages. *Page 795